Citation Nr: 1426849	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to September 1979, from January 1980 to January 1984, and from November 1985 to June 1988.  He had active duty for training from June to September 1984.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the RO.

In April 2014 the Veteran submitted a written withdrawal of his request for a hearing with the Board.  See 38 C.F.R. § 20.704.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with the claim of service connection for major depressive disorder. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The separation document contains a notation regarding a personality disorder.  According to a raring decision, there is a reference to depression in September 1988.  The record contains lay statements from the Veteran that he has had symptoms related to depression since service.  Also, the Veteran submitted VA medical records and Social Security Administration medical records that show he has been diagnosed with depression.  These medical records in conjunction with the Veteran's lay statements suggest that his depression may be associated with an in-service event.  

There has been no VA examination to determine the nature and likely etiology of the claimed major depressive disorder.  Thus, the Board finds that an examination is needed.     

Additionally, any outstanding treatment records regarding major depressive disorder should be included in the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for his major depressive disorder, specifically from the VA.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.  Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder is due to an event or incident of the Veteran's period of active service.   The examiner should determine whether the in service notation of a personality disorder is correct.

A complete rationale should accompany each opinion provided.

3.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.



Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



